DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is made in response to applicant’s amendment filed on 02/01/2022. Claims 1-4, 8-13, 17-20 and 23-32 are currently pending in the application. An action follows below:
 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Erol C. Basol, applicant’s representative with Reg. No. 65,150, on 02/08/2022.
The application has been amended as follows: 
In the claim:
	Claim 32:	Replace “one or more sensors” in line 2 with -- a sensor --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 8-13, 17-20 and 23-32 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a first electronic device, a method performed by a first electronic device, and a non-transitory computer-readable storage medium storing program code, when executed by a first electronic device, causes the first electronic device to perform a method, capable of switching operational states from a first operational state to a second operational state when a second object is detected at a first location by a second input device, thereby accepting the intentional inputs and rejecting the accidental inputs on the first input device. Independent claim 1 identifies the uniquely distinct limitations, “the processor is further configured to cause the first electronic device to: switch operational states from a first operational state to a second operational state when a second object is detected at a first location by a second input device, regardless of a presence or an absence of the first object at the first input device; and the processor is further configured to cause the first electronic device to: while the first electronic device is in the second operational state: respond to inputs on the first portion of the first input device and not respond to inputs on the second portion of the first input device.” Independent claims 10 and 19 identify the uniquely distinct limitations, “switching operational states of the first electronic device from a first operational state to a second operational state when the one or more sense signals indicating detection of the second object at a first location are received, regardless of a presence or an absence of the first object at the first input device; and while in the second operational state: responding to inputs on the first portion of the first input device and not responding to inputs on the second portion of the first input device.” 
	The closest prior art, Kojo et al. (US 2003/0137497 A1 discussed in the previous Office actions dated 06/25/2019 and 10/01/2021,) either singularly or in combination, fails to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626